ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT dated March 25, 2010 (this “Agreement”) between
CASCADE WIND CORP., INC., a Nevada corporation (the “Purchaser”), and CORE FUND,
L.P., a limited partnership (“Core”), DAVID BAKER and BILL CORBETT
(collectively, the “Seller”).  Purchaser and Seller are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”



RECITALS


WHEREAS, the Purchaser desires to purchase from the Seller and the Seller
desires to sell to the Purchaser all of Seller’s rights, title and interest in
and to the Assets (as hereinafter defined), all upon the terms and conditions
set forth in this Agreement.


NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


1.1 CERTAIN DEFINITIONS.


(a) The following terms, when used in this Agreement, shall have the respective
meanings ascribed to them below:


“ACTION” means any claim, action, suit, inquiry, hearing, investigation or other
proceeding.


“AFFILIATE” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is controlled by or is
under common Control with, such Person. For purposes of this definition,
“CONTROL” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or credit arrangement or otherwise.
 
“AGREEMENT” has the meaning set forth in the preamble hereto.


“ANCILLARY AGREEMENTS” means the Bill of Sale and the IP Assignment.


“ASSETS” has the meaning set forth in Section 2.1.


“BILL OF SALE” has the meaning set forth in Section 3.2(b).
 
 
 

--------------------------------------------------------------------------------

 


“BUSINESS DAY” means any day other than Saturday, Sunday or any day on which
banks in Las Vegas, Nevada are required or authorized to be closed.


“CLAIM NOTICE” means written notification pursuant to Section 7.2(a) of a
Third-Party Claim as to which indemnity under Section 7.1 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third-Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 7.1, together with
the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of the Indemnified Party’s Losses in respect of such
Third-Party Claim.


“CLOSING” has the meaning set forth in Section 3.1.


“CLOSING DATE” has the meaning set forth in Section 3.1.


“COMPETITIVE PRODUCT” means any product that competes directly with the use,
potential use, or expected use of the Assets, or any part thereof, or with any
product currently sold by Purchaser.


“CONTRACT” means any agreement, lease, debenture, note, bond, evidence of
Indebtedness, mortgage, indenture, security agreement, option or other contract
or commitment (whether written or oral).


“DISPUTE NOTICE” means a written notice provided by any party against which
indemnification is sought under this Agreement to the effect that such party
disputes its indemnification obligation under this Agreement.


“DISPUTE PERIOD” means the period ending thirty calendar days following receipt
by an Indemnifying Party of either a Claim Notice or an Indemnity Notice.


“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the specified period and all
prior comparable periods.


“GOVERNMENTAL ENTITY” means any government or political subdivision thereof,
whether foreign or domestic, federal, state, provincial, county, local,
municipal or regional, or any other governmental entity, any agency, authority,
department, division or instrumentality of any such government, political
subdivision or other governmental entity, any court, arbitral tribunal or
arbitrator, and any nongovernmental regulating body, to the extent that the
rules, regulations or orders of such body have the force of Law.


“INDEBTEDNESS” means, as to any Person: (i) all obligations, whether or not
contingent, of such Person for borrowed money (including, without limitation,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (ii) all obligations
of such Person evidenced by notes, bonds, debentures, capitalized leases or
similar instruments, (iii) all obligations of such Person representing the
balance of deferred purchase price of property or services, (iv) all interest
rate and currency swaps, caps, collars and similar agreements or hedging devices
under which payments are obligated to be made by such Person, whether
periodically or upon the happening of a contingency, (v) all indebtedness
created or arising under any conditional sale or other title retention Contract
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such Contract in the event of default are
limited to repossession or sale of such property), (vi) all indebtedness secured
by any Lien on any property or asset owned or held by such Person regardless of
whether the indebtedness secured thereby shall have been assumed by such Person
or is non-recourse to the credit of such Person, and (vii) all indebtedness
referred to in clauses (i) through (vi) above of any other Person that is
guaranteed, directly or indirectly, by such Person.
 
 
2

--------------------------------------------------------------------------------

 


            “INTELLECTUAL PROPERTY” means: all (i) discoveries and inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all United States, international, and foreign patents,
patent applications (either filed or in preparation for filing), patent
disclosures and statutory invention registrations, including all reissuances,
divisions, continuations, continuations in part, extensions and reexaminations
thereof, all rights therein provided by international treaties or conventions,
(ii) trademarks, service marks, trade dress, logos, trade names, corporate
names, and other source identifiers (whether or not registered) including all
common law rights, all registrations and applications for registration (either
filed or in preparation for filing) thereof, all rights therein provided by
international treaties or conventions, and all renewals of any of the foregoing,
(iii) all copyrightable works and copyrights (whether or not registered), all
registrations and applications for registration thereof, all rights therein
provided by international treaties or conventions, and all data and
documentation relating thereto, (iv) confidential and proprietary information,
trade secrets, know-how (whether patentable or nonpatentable and whether or not
reduced to practice), processes and techniques, research and development
information including patent and/or copyright searches conducted by Seller
and/or any third party, ideas, technical data, designs, drawings and
specifications, (v) Software, (vi) coded values, formats, data and historical or
current databases, whether or not copyrightable, (vii) domain names, Internet
websites or identities used or held for use by the Seller, (viii) other
proprietary rights relating to any of the foregoing (including without
limitation any and all associated goodwill and remedies against infringements
thereof and rights of protection of an interest therein under the laws of all
jurisdictions), and (ix) copies and tangible embodiments of any of the
foregoing.


“IP ASSIGNMENT” has the meaning set forth in Section 3.2(c).


“KNOWLEDGE” means the actual or constructive knowledge after due inquiry of any
current officer or manager of the Seller.


“LAWS” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Entity.
 
 
3

--------------------------------------------------------------------------------

 


“LIABILITY” means all Indebtedness, obligations and other Liabilities of a
Person, whether absolute, accrued, contingent, fixed or otherwise, and whether
due or to become due (including for Taxes).


“LIEN” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, whether voluntary
or involuntary (including any conditional sale Contract, title retention
Contract or Contract committing to grant any of the foregoing).


“LOSS” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses (including, without limitation, all interest, court costs, fees and
expenses of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment).


“MATERIAL ADVERSE EFFECT” means any material adverse effect on the condition,
operations, business, prospects or results of sales of the Seller; PROVIDED,
HOWEVER, that any adverse effect arising out of or resulting from the entering
into of this Agreement or the consummation of the transactions contemplated
hereby, shall be excluded in determining whether a Material Adverse Effect has
occurred.


“ORDER” means any writ, judgment, decree, injunction or similar order of any
Governmental Entity (in each case whether preliminary or final).


“PERSON” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, estate, joint venture,
unincorporated organization, Governmental Entity or any other entity of any
kind.


“PURCHASE PRICE” has the meaning set forth in Section 2.1.


“PURCHASER” has the meaning set forth in the preamble hereto.


“REPRESENTATIVES” means, with respect to any Person, the directors, officers,
managers, employees, counsel, accountants and other authorized representatives
of such Person.


“RESOLUTION PERIOD” means the period ending thirty days following receipt by an
Indemnified Party of a Dispute Notice.


“SELLER” has the meaning set forth in the preamble hereto.


“SOFTWARE” means all computer software, including source code, object code,
machine-readable code, HTML or other markup language, program listings,
comments, user interfaces, menus, buttons and icons, web applications and all
files, data, manuals, design notes, research and development documents, and
other items and documentation related thereto or associated therewith.
 
 
4

--------------------------------------------------------------------------------

 


“SOLVENT” means, with respect to the Seller, that (a) the Seller is able to pay
its Liabilities, as they mature in the normal course of business, and (b) the
fair value of the assets of the Seller is greater than the total amount of
Liabilities of the Seller.


“TAX RETURNS” means all returns and reports (including elections, claims,
declarations, disclosures, schedules, estimates, computations and information
returns) required to be supplied to a tax authority in any jurisdiction relating
to Taxes.


“TAXES” means all federal, state, local and foreign income, profits, franchise,
license, social security, transfer, registration, estimated, gross receipts,
environmental, customs duty, capital stock, severance, stamp, payroll, sales,
employment, unemployment, disability, use, property, withholding, excise,
production, value added, occupancy and other taxes, duties or assessments of any
nature whatsoever together with all interest, penalties, fines and additions to
tax imposed with respect to such amounts and any interest in respect of such
penalties and additions to tax.


“THIRD-PARTY CLAIM” has the meaning set forth in Section 7.2(a).
 
“TRANSFER TAXES” means all sales, use, value added, excise, registration,
documentary, stamps, transfer, real property transfer, recording, gains, stock
transfer and other similar Taxes and fees.


(b) For purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires: (i) words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders; (ii)
references herein to “Articles”, “Sections”, “subsections” and other
subdivisions without reference to a document are to the specified Articles,
Sections, subsections and other subdivisions of this Agreement; (iii) a
reference to a subsection without further reference to a Section is a reference
to such subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to other subdivisions within a Section
or subsection; (iv) the words “herein”, “hereof”, “hereunder”, “hereby” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision; and (v) the words “include”, “includes” and “including”
are deemed to be followed by the phrase “without limitation”. All accounting
terms used herein and not expressly defined herein shall have the meanings given
to them under GAAP.


ARTICLE II
PURCHASE AND SALE OF ASSETS


2.1 PURCHASE AND SALE OF ASSETS.


(a) At the Closing, as hereinafter defined, Purchaser shall pay Seller for the
Assets (the “PURCHASE PRICE”) as follows:


(i)  
Share certificates totaling THREE MILLION NINETY-TWO THOUSAND ONE HUNDRED AND
FIFTY-TWO (3,192,152) shares of common stock of Purchaser, par value $0.001 per
share, bearing a restrictive legend (the “Shares”), titled and in denominations
as shall be directed by Seller at Closing.



 
5

--------------------------------------------------------------------------------

 
 
(b) In consideration of the payment by the Purchaser of the PURCHASE PRICE, the
Seller hereby agrees to sell, convey, transfer, assign, grant and deliver to the
Purchaser, and the Purchaser hereby agrees to purchase, acquire and accept from
the Seller, at the Closing, all of the Seller’s right, title and interest in and
to all of the Assets, free and clear of all Liens. The term “ASSETS” means all
assets of Seller of any nature and kind whatsoever, including but not limited to
the following: (a) the Equipment and other Tangible Assets set forth on Schedule
2.1(a) attached hereto; (b) all Domain Names, websites and Intellectual Property
of Seller as set forth on Schedule 4.6 attached hereto; (c) all rights to causes
of action, lawsuits, judgments, claims and demands of any nature available to or
being pursued by the Seller with respect to (a) above, whether arising by way of
counterclaim or otherwise; (d) contracts to which Seller is bound as set forth
on Schedule 4.5; and (e) all current and future customer accounts, including
accounts receivable as set forth on Schedule 2.1(e) hereto.


2.2 ASSUMPTION OF LIABILITIES. For greater certainty, the Purchaser assumes no
Liabilities relating to the Assets or the Seller or the Seller’s business
(including Tax Liabilities) except as are expressly set forth on Schedule 2.2.


ARTICLE III
THE CLOSING


3.1 CLOSING. The closing of the transactions contemplated hereby (the “CLOSING”)
shall take place one day from the effective date of this Agreement at the
offices of Purchaser commencing at 10:00 a.m. P.T., or such other date as the
parties hereto may mutually determine in writing (the “CLOSING DATE”).


3.2 DELIVERY OF ITEMS BY THE SELLER. The Seller shall deliver to the Purchaser
at the Closing the items listed below:


(a) a Bill of Sale and General Assignment for the Assets, duly executed by the
Seller, in the form attached hereto as Exhibit A (the “BILL OF SALE”);


(b) an intellectual property assignment, duly executed by the Seller, in the
form attached hereto as Exhibit B (the “IP ASSIGNMENT”);


(d) written letter of instructions to Purchaser, specifying the names and
denominations in which the Shares are to be delivered, executed by all Sellers,
together with tax identification numbers and mailing addresses for each
recipient; and
 
(e) such other documents and instruments as the Purchaser may reasonably
request.


3.3 DELIVERY OF ITEMS BY THE PURCHASER. The Purchaser shall deliver to the
Seller at the Closing the items listed below:


(a)  
the Shares; and



(b) such other documents and instruments as the Seller may reasonably request.
 
 
6

--------------------------------------------------------------------------------

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CERTAIN SELLERS


As an inducement to the Purchaser to enter into this Agreement, certain Sellers
represent and warrant to the Purchaser as follows:


4.1 AUTHORIZATION. The Seller has full power and authority to execute and
deliver this Agreement and the Ancillary Agreements, as applicable, and to
perform its obligations hereunder and thereunder. This Agreement and the
Ancillary Agreements have been duly executed and delivered by the Seller and,
assuming the due authorization, execution and delivery hereto and thereof by the
Purchaser, constitute the valid and legally binding obligations of the Seller
enforceable in accordance with their respective terms.  Those Sellers which are
entities are duly organized under the laws of the state or states of their
respective formation, in good standing, and have obtained all consents and other
approvals necessary under the law of their formation, and under any governing
documents or agreements necessary for the execution, delivery and performance of
this Agreement and the Ancillary Agreements.


4.2 OMITTED


4.3 OMITTED


4.4 OMITTED


4.5 CONTRACTS. Core represents and warrants that except as disclosed on Schedule
4.5, there are no executory Contracts (whether license agreements, development
agreements or otherwise), to which any of the Assets are bound or subject (other
than this Agreement).


4.6 INTELLECTUAL PROPERTY.


Seller represents and warrants that:


(a) Schedule 4.6 contains a list of all patents, trade names, trademarks and/or
copyrights and all applications therefor owned by Seller with respect to the
Assets and all licenses, if any, relating to the foregoing patents, trade names,
trademarks and/or copyrights and all applications therefor. Schedule 4.6
identifies the owner of each item listed thereon and, in the case of
registrations and applications, the application or registration number and date.
The Seller has not taken any action that could result in any of the
registrations and applications for registration for the Assets not being valid
and in full force and effect.


(b) Except as disclosed on Schedule 4.6, the Seller is the sole and exclusive
owner of, and has good and marketable title to, all of the Intellectual Property
in and to the Assets, including the Intellectual Property set forth on Schedule
4.6, free and clear of all Liens. Except as disclosed on SCHEDULE 4.6, the
Seller has sole and exclusive right to develop, perform, use, create derivative
works of, operate, reproduce, market, sell, license, display, distribute,
publish and transmit the Intellectual Property in and to the Assets. Upon the
Closing, except as disclosed on Schedule 4.6, the Purchaser will have sole and
exclusive right, title and interest in and to the Intellectual Property in and
to the Assets, such that the Purchaser shall thereafter have sole and exclusive
rights to perform, reproduce, create derivative works of, develop, use, operate,
market, sell, license, display, publish, transmit and distribute the Assets,
free of all encumbrances. The Seller has taken reasonable measures to protect
the proprietary nature of the Intellectual Property in and to the Assets and to
maintain in confidence the trade secrets and confidential information that it
owns or uses. Except as disclosed on Schedule 4.6, no other Person has any
rights to any of Intellectual Property in and to the Assets and, to the
knowledge of the Seller, no other Person is infringing, violating or
misappropriating any of the Intellectual Property in and to the Assets.
 
 
7

--------------------------------------------------------------------------------

 


(c) With respect to the Seller’s Intellectual Property contributed to the
Assets, such Intellectual Property does not infringe upon, violate or constitute
a misappropriation of any Intellectual Property or other right of any other
Person. In addition, to Seller’s knowledge, none of the activities or business
presently conducted by the Seller with respect to the Assets infringes or
violates, or constitutes a misappropriation of, any Intellectual Property or
other right of any other Person. Neither the Seller nor any Affiliate of the
Seller has received any written complaint, claim or notice alleging any such
infringement, violation or misappropriation. Further, neither the Seller nor any
Affiliate of the Seller has disclosed to any Person, any product formula or
design, or any portion or aspect of any product formula or design, which is part
of the Assets, including the Intellectual Property.


4.7 OMITTED


4.8 TITLE TO ASSETS. Except as to Intellectual Property (which warranty is
contained in Section 4.6): (i) the Seller has good and marketable title to all
of the Assets free and clear of all Liens; (ii) this Agreement and the
instruments of transfer to be executed and delivered pursuant hereto will
effectively vest in the Purchaser good and marketable title to all of the Assets
free and clear of all Liens; (iii) and no Person other than the Seller has any
ownership interest in any of the Assets.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


As an inducement to the Seller to enter into this Agreement, the Purchaser
represents and warrants to the Seller as follows:


5.1 AUTHORIZATION. The Purchaser has full power and authority to execute and
deliver this Agreement and the Ancillary Agreements, as applicable, and to
perform its obligations hereunder and thereunder. This Agreement and the
Ancillary Agreements have been duly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery hereof and thereof by the
Seller, constitute the valid and legally binding obligations of the Purchaser
enforceable in accordance with their respective terms.  Purchaser is a
corporation organized under the laws of the State of Nevada, in good standing,
and has obtained all consents and other approvals necessary under Nevada law,
its Articles of Incorporation, and its Bylaws necessary for the execution,
delivery and performance of this Agreement and the Ancillary Agreements.


 
8

--------------------------------------------------------------------------------

 


ARTICLE VI
CONDITIONS TO OBLIGATION TO CLOSE


6.1 CONDITIONS TO CLOSING BY THE PURCHASER. The obligation of the Purchaser to
effect the transactions contemplated hereby is subject to the satisfaction or
waiver by the Purchaser of the following conditions:
 
(a) The representations and warranties of certain of the Sellers set forth in
this Agreement shall be true and correct in all material respects, with respect
to representations and warranties not qualified by materiality, or in all
respects, with respect to representations and warranties qualified by
materiality, as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date.
 
(b) The Seller shall have performed in all material respects the covenants
required to be performed by it under this Agreement at or prior to the Closing
Date.


(c) The Seller shall have executed and delivered each of the Ancillary
Agreements, as applicable.


(d) There shall be no effective or pending Law or Order that would prohibit the
Closing, and the Seller shall have obtained all necessary approvals of any
Governmental Entities in connection with the transactions contemplated hereby
and by the Ancillary Agreements.


(e) The Seller shall have delivered each of the items described in Section 3.2.


(f) Unless waived in writing by the Purchaser, the Purchaser shall have until
the end of the seventh (7th)) day following the date of this Agreement to
conduct such investigations and studies of the Assets as Purchaser shall
determine to be necessary or appropriate. Seller agrees that Purchaser and
Purchaser’s agents shall have access to the Assets (including the Intellectual
Property) at all reasonable times during this due diligence period for the
purpose of conducting its feasibility and other studies and investigations of
the Assets. Within three (3) days after the date of this Agreement, Seller shall
provide to Buyer any and all documents requested by Purchaser and relating to
the Assets including the Intellectual Property. If requested by Purchaser,
Seller shall cooperate with Purchaser to facilitate meetings between Buyer and
its Representatives and Seller and its Representatives regarding such
investigations and studies of the Assets including the Intellectual Property. If
Purchaser is not satisfied with the Assets or the feasibility of purchasing the
Assets, for any reason whatsoever, then Purchaser shall have the absolute and
unconditional right to terminate this Agreement. If Purchaser elects to
terminate this Agreement, the Purchaser shall deliver written notice to Seller
of its intention within three (3) days after the expiration of the due diligence
period of seven (7) days from the date of this Agreement. Should Purchaser issue
such notice, then this Agreement shall automatically terminate whereupon the
parties shall be relieved of any and all further obligations hereunder. If
Purchaser does not issue such notice, then Purchaser will have deemed to have
elected to go forward with the acquisition of the Assets pursuant to this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2 CONDITIONS TO CLOSING BY THE SELLER. The obligation of the Seller to effect
the transactions contemplated hereby is subject to the satisfaction or waiver by
the Seller of the following conditions:


(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects, with respect to
representations and warranties not qualified by materiality, and in all
respects, with respect to representations and warranties qualified by
materiality, in each case as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date.


(b) The Purchaser shall have performed in all material respects the covenants
required to be performed by it under this Agreement at or prior to the Closing
Date.


(c) The Purchaser shall have executed and delivered each of the Ancillary
Agreements, as applicable.
 
(d) There shall be no effective or pending Law or Order that would prohibit the
Closing, and the Purchaser shall have obtained all necessary approvals of any
Governmental Entities in connection with the transactions contemplated hereby
and by the Ancillary Agreements.


(e) The Purchaser shall have delivered each of the items described in Section
3.3.
 
ARTICLE VII


OMITTED.
 
ARTICLE VIII
POST-CLOSING COVENANTS


8.1 TRANSFER TAXES. Notwithstanding anything herein to the contrary, Purchaser
shall be liable for and shall pay any Transfer Taxes or other similar tax
imposed in connection with the transfer of the Assets pursuant to this
Agreement. The party responsible under applicable Law for remitting any such tax
shall pay and remit such tax on a timely basis and, if such party is the Seller,
the Seller shall notify the Purchaser of the amount of such tax, and the
Purchaser shall promptly pay to the Seller the amount of such tax.


8.2 FURTHER ACTION. From and after the Closing each of the parties hereto shall
execute and deliver such documents and take such further actions as may
reasonably be required to carry out the provisions of this Agreement and the
Ancillary Agreements and to give effect to the transactions contemplated hereby
and thereby, including to give the Purchaser effective ownership and control of
the Assets.
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE IX
MISCELLANEOUS


9.1 SURVIVAL. Notwithstanding any right of the Purchaser (whether or not
exercised) to investigate the affairs of the Seller or any right of any party
(whether or not exercised) to investigate the accuracy of the representations
and warranties of the other party contained in this Agreement or the waiver of
any condition to Closing, each of the parties hereto has the right to rely fully
upon the representations, warranties, covenants and agreements of the other
contained in this Agreement. The representations, warranties, covenants and
agreements of the parties hereto contained in this Agreement and any certificate
or other document provided hereunder or thereunder will survive the Closing.


9.2 NO THIRD-PARTY BENEFICIARIES. The terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person, except for any Person entitled to indemnity
under Article VII.


9.3 ENTIRE AGREEMENT. This Agreement (including the Exhibits and the Schedules
hereto) constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and thereof and supersede any prior understandings,
agreements or representations by or between the parties hereto, written or oral,
with respect to such subject matter.


9.4 SUCCESSION AND ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party hereto may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other parties hereto.


9.5 DRAFTING. The parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.


9.6 NOTICES. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission or mailed (by registered or
certified mail, postage prepaid, return receipt requested) or delivered by
reputable overnight courier, fee prepaid, to the parties hereto at the following
addresses or facsimile numbers:
 
 
11

--------------------------------------------------------------------------------

 


IF TO PURCHASER, TO:
Cascade Wind Corp., Inc.,
Attn: Steven Shum, President
1500 SW 1st Street, Suite 910
Portland, OR 97201
__________________  (fax)
 
 With a copy to:
Cane Clark LLP
3273 E. Warm Springs Road
Las Vegas, NV 89120
702-944-7100 (fax)
 
IF TO SELLER, TO: 
___________________
___________________
___________________
 



 Any party hereto may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other parties hereto notice in the manner set forth herein.


9.7 GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Nevada.


9.8 OMITTED.


9.9 AMENDMENTS AND WAIVERS. No amendment of any provision of this Agreement
shall be valid unless such amendment is in writing and signed by each of the
parties hereto. No waiver by any party hereto of any default, misrepresentation
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence. No waiver shall be valid
unless such waiver is in writing and signed by the party against whom such
waiver is sought to be enforced.


9.10 SEVERABILITY. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms of such illegal,
invalid or unenforceable provision as may be possible.


9.11 EXPENSES. Except as otherwise expressly set forth herein or therein, each
of the parties hereto will bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement, the Ancillary
Agreements and the transactions contemplated hereby or thereby, whether or not
the transactions contemplated hereby or thereby are consummated.
 
 
12

--------------------------------------------------------------------------------

 


9.12 INCORPORATION OF EXHIBITS AND SCHEDULES. The Exhibits, Annexes and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof. Unless otherwise specified, no information contained in any
particular numbered Schedule shall be deemed to be contained in any other
numbered Schedule unless explicitly included therein (by cross reference or
otherwise).


9.13 SPECIFIC PERFORMANCE. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy
available to them at law or equity.


9.14 HEADINGS. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


9.15 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.




[signature pages follow]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
Cascade Wind Corp., Inc.
(“Purchaser”)
 
By:  /s/ Steven Shum                                          
Steven Shum
 
Its: President
Core Fund, L.P., a limited partnership (“Seller”)
 
 
By:      /s/ Steven Shum                                       
Steven Shum
 
Its:                                                
   
David Baker  (“Seller”)
 
 
/s/ David Baker
 
 
Bill Corbett (“Seller”)
 
 
/s/ Bill Corbett
 
     

 
 
14

--------------------------------------------------------------------------------

 


EXHIBIT A


BILL OF SALE


KNOW ALL PERSONS BY THESE PRESENTS:


CORE FUND, L.P., DAVID BAKER and BILL CORBETT (collectively, the “Seller”), in
consideration of ten dollars and no cents  ($10.00) and other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, does
hereby sell, assign, transfer and set over to CASCADE WIND CORP., INC., a Nevada
corporation, ("BUYER"), all of Seller's right, title and interest in and to the
equipment and other tangible personal property described on Schedule 2.1(a)
attached hereto and made a part hereof (all of such personal property is
hereinafter collectively referred to as the "EQUIPMENT") except to the extent
that such equipment is specifically excluded therein.


         Seller hereby represents and warrants to Buyer that Seller is the
absolute owner of the Equipment; that the Equipment is free and clear of all
liens, charges and encumbrances, and that Seller has full right, power and
authority to sell the Equipment and to make this Bill of Sale.


         THE PARTIES AGREE THAT THE EQUIPMENT SOLD, CONVEYED, TRANSFERRED AND
ASSIGNED HEREBY IS SOLD AND CONVEYED ON AN "AS IS, WHERE IS" BASIS AND THAT THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, ARE EXCLUDED FROM THIS TRANSACTION AND
SHALL NOT APPLY TO THE GOODS SOLD. BUYER ACKNOWLEDGES THAT SELLER SHALL NOT BE
LIABLE FOR ANY INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING
BUT NOT LIMITED TO, LOSS OF USE OR LOSS OF PROFITS INCURRED BY BUYER IN
CONNECTION WITH OR RELATING TO THE PURCHASE OF THE EQUIPMENT PURSUANT TO THIS
AGREEMENT OR THE USE OF THE EQUIPMENT. THE PARTIES AGREE THAT, TO THE EXTENT
REQUIRED BY LAW, THE DISCLAIMERS CONTAINED HEREIN ARE "CONSPICUOUS" DISCLAIMERS
FOR THE PURPOSE OF ANY LAW, RULE OR ORDER.






[signature pages follow]
 
 
15

--------------------------------------------------------------------------------

 


         IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly
executed by its officer thereunto duly authorized this 25th day of March, 2010.


David Baker  (“Seller”)
 
 
/s/ David Baker
 
Core Fund, L.P., a limited partnership (“Seller”)
 
 
By:      /s/ Steven Shum                                        
Steven Shum
 
Its:                                                
   
Bill Corbett (“Seller”)
 
 
/s/ Bill Corbett
 

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT B


INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


        This Intellectual Property Assignment Agreement (the “Assignment”),
dated as of March __, 2010, is by and between CORE FUND, L.P., DAVID BAKER and
BILL CORBETT (collectively, the “Assignor”) and CASCADE WIND CORP., INC. (the
“Assignee”). Assignor and Assignee are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”


         WHEREAS, Assignor and Assignee are parties to a certain Asset Purchase
Agreement of even date herewith (the “Asset Purchase Agreement”), pursuant to
which, among other things, Assignor agreed to sell and Assignee agreed to
purchase certain assets of Assignor;


         WHEREAS, it is a condition to the Closing of the Asset Purchase
Agreement that Assignor enters into this Assignment;


         WHEREAS, Assignee desires to acquire all Assignor's right, title and
interest in and to the Intellectual Property; and


         NOW, THEREFORE, in consideration of, among other things, the Purchase
Price provided for in the Asset Purchase Agreement and in further consideration
of the mutual covenants and agreements contained in the Asset Purchase
Agreement, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:


1.           Assignment of Domain Names. Effective as of the date of Closing
provided for in the Asset Purchase Agreement, Assignor sells, transfers,
conveys, assigns and delivers to Assignee and Assignee accepts all right, title
and interest of Assignor in and to the websites, domain names and registrations
held by Assignor (the “Assigned Domain Names”), including without limitation the
following: abundantre.com, are-wind.com, arewind.net, abundantre.net,
arenergy.us, arenergy-world.net, arenergy-world.com, ar-power.com,
ar-energy.us.com, and ar-energy.net


2.           Transfer of Intellectual Property. Effective as of the date of
Closing provided for in the Asset Purchase Agreement, Assignor sells, transfers,
conveys, assigns and delivers to Assignee and Assignee accepts all (i) designs,
discoveries and inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto, and all United States,
international, and foreign patents, patent applications (either filed or in
preparation for filing), patent disclosures and statutory invention
registrations, including all reissuances, divisions, continuations,
continuations in part, extensions and reexaminations thereof, all rights therein
provided by international treaties or conventions, (ii) trademarks, service
marks, trade dress, logos, trade names, corporate names, and other source
identifiers (whether or not registered) including all common law rights, all
registrations and applications for registration (either filed or in preparation
for filing) thereof, all rights therein provided by international treaties or
conventions, and all renewals of any of the foregoing, (iii) all copyrightable
works and copyrights (whether or not registered), all registrations and
applications for registration thereof, all rights therein provided by
international treaties or conventions, and all data and documentation relating
thereto, (iv) confidential and proprietary information, trade secrets, know-how
(whether patentable or nonpatentable and whether or not reduced to practice),
processes and techniques, research and development information including patent
and/or copyright searches conducted by Assignor and/or any third party, ideas,
technical data, designs, drawings and specifications, (v) Software, (vi) coded
values, formats, data and historical or current databases, whether or not
copyrightable, (vii) domain names, Internet websites or identities used or held
for use by the Assignor, (viii) other proprietary rights relating to any of the
foregoing (including without limitation any and all associated goodwill and
remedies against infringements thereof and rights of protection of an interest
therein under the laws of all jurisdictions), and (ix) copies and tangible
embodiments of any of the foregoing (the “Intellectual Property”).
 
 
17

--------------------------------------------------------------------------------

 


3.           Relationship with the Asset Purchase Agreement. This Assignment is
intended to evidence the consummation of the transactions contemplated by the
Asset Purchase Agreement. This Assignment is in all respects subject to the
provisions of the Asset Purchase Agreement and is not intended in any way to
supersede, limit or qualify any provision of the Asset Purchase Agreement.


4.           Further Assurances. If a certain number of Assigned Domain Names
and Intellectual Property were not duly endorsed in favor of Assignor following
the relevant purchase or acquisition by, or transfer or assignment to, the same,
Assignor hereby undertakes to give to Assignee all assistance reasonably
necessary to the end of finalizing endorsements contemplated by this Assignment
in favor of Assignee even, where necessary, by appointing an attorney-in-fact
duly empowered to carry out all the actions necessary for such purpose.


5.           Successors. This Assignment shall inure to the benefit of and is
binding upon the respective successors and assigns of Assignor and Assignee.


6.           Governing Law. This Assignment shall be governed by, and construed
in accordance with (i) the laws of the United States, in respect to intellectual
property issues, where applicable, and (ii) in all other respects, including as
to validity, interpretation and effect, by the laws of the State of Nevada
without giving effect to the conflict of laws rules thereof.




[signature pages follow]
 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Assignor and Assignee caused this Assignment to be duly
executed as of the date first written above.


Cascade Wind Corp., Inc.
(“Assignee”)
 
By:  /s/ Steven Shum                                            
Steven Shum
Its: President
Core Fund, L.P., a limited partnership (“Assignor”)
 
By:      /s/ Steven Shum                                        
Steven Shum
 
Its:       Authorized Representative                                      
   
David Baker  (“Assignor”)
 
 
/s/ David Baker
 
 
Bill Corbett (“Assignor”)
 
 
/s/ Bill Corbett
 

 
 
19

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(a)


EQUIPMENT AND TANGIBLE ASSETS


Hand, Measurement, and Power Tools
Bridgeport Mill
Lathe
Phase Rotary Converter
Casting Patterns (442 rotor, 110 rotor and yaw axle)
Empire Sandblasting Cabinet
Shop and shipping supplies
Office supplies
Bandsaw
Mill - Radiant
Mill - Rotary
Taper Attachment - Lathe
Computer (Former Network Server)
Dell Server
4 Dell computers
1 Gateway computer
1 HP computer
Computer Engineer II
110 Alternator Laminate Tooling
Megger Earth/Ground
14" Face Plate (Lathe Part)
DRO Neall Digital Readout (Lathe)
Steel Tooling for Spinning (Lathe)
40 & 72 Hole Bins
Tooling for 442 alternator Laminate
Tooling for W72-01-23-01
Meterlogical Tower
ARE110HV system with 106 foot tower (on loan to Beech Mountain)
Alternator test stand
Pipe drilling station
Grieve Henry electric oven
Drum Cradle and Cable Support for Oven
Motor for Stator Oven - Motor 3/4 hp, general
Heater, strip 240V for oven
Welder - Millermatic 350P MIG/Pulsed wirefeeder Welder
Printer - HP color LaserJet CP4005dn
2 glass office desks
1 engineering desk
2 file cabinets
2004  Dodge Truck
2000 Trailer
Forklift
California certification of ARE turbines eligibility for participation in
Emerging Renewables Program Rebates.
New York certification of ARE turbine eligibility for participation in the
Onsite or Small Wind Incentive in New York, New York State Energy Research and
Development Authority (“NYSERDA”)



 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1(e)


CUSTOMER ACCOUNTS AND ACCOUNTS RECEIVABLE



   
NONE
     



 
21

--------------------------------------------------------------------------------

 


SCHEDULE 2.2


ASSUMED LIABILITIES



   
NONE
     



 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.5


CONTRACTS


Assigned to Purchaser
Not assigned to Purchaser
   
NONE
     



 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.6


INTELLECTUAL PROPERTY


A. Sound Level Study – ARE110 Wind Turbine; November 6, 2007; Beech Mountain
Small Wine Research and Demonstration Facility.
 
B. All intellectual property related to the design, manufacture, testing,
marketing, sales and service of all wind turbines, towers, electronic controls,
related equipment and/or software, including, but not limited to, all cad
drawings, bills of material and manual related to the following:
 
1. ARE110-48V (2.5 kW) 48V Battery-Charging Wind Generator
2. ARE110-HV (2.5 kW) Grid-Connect Wind Generator
3. ARE442-HV (10 kW) Grid-Connect Wind Generator
4. Lightning Protection Systems for the ARE110 and ARE442 wind Generators
5. Voltage Clamp – connects generator to an inverter for connection to the grid
6. Towers
7. Ø4" Tilt-up, Guyed Pipe Tower Kit (with or without Pipe) for  ARE110 -
43',64’, 85’, 106’ or 127’
8. Ø5" Tilt-up, Guyed Pipe Tower Kit (with Pipe or without Pipe) for  various
turbines 43',64’, 85’, 106’ or 127’
 
C. Low Wind Speed Technology for Small Turbine Development Report prepared for
the U.S. Department of Energy with Department of Energy award number
DEFG36-03G013137.
 



 
24

--------------------------------------------------------------------------------

 
 